Detailed Action
This action in response to application filed on 10/07/2020 which claims priority to provisional application no. 62/973443 filed on 10/07/2019.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 10/07/2020 are accepted. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the prosecutor" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 includes similar language and are accordingly rejected the same rational as set forth above for claim 1. 
At least due to dependency, claims 2-18 are rejected under the same rational as set forth for claim 1.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 19 is directed to a method for navigating court documents implemented by at least one processor in communication with at least one memory device, the method comprises: 
receiving, from a user computer device, ticket information about a ticket and an image of the ticket; 
generating an attorney fee based on the ticket information; 
receiving an indication of a fee payment from the user for the attorney fee via the user computer device; 
generating an attorney client agreement based on the ticket information; 
transmitting, to the user computer device, the attorney client agreement to the user; 
receiving, from the user computer device, a user signature on the attorney client agreement; 
generating a court entry filing for an attorney based on the ticket information; 
generating an initial contact request for the prosecutor based on the ticket information; 
submitting, to the prosecutor, the initial contact request for the prosecutor; 
receiving, from the prosecutor, a prosecutor response; and transmitting, via the user computer device, the prosecutor response to the user. 

Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely:
Mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”).  
Certain Methods Of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)

In particular, the above highlighted concepts clearly relates to pre-internet activities of a defendant retaining an attorney based on agreed upon fee for the purpose of having the attorney defend them or represent them before the a court or prosecutor in relations to legal matter or a traffic ticket.     
Per prong 2, Step 2A, the additional elements of “at least one processor in communication with at least one memory device… computer device… receiving, from a user computer device,… an image of the ticket” are merely data gathering steps that are not indicative of integration into a practical application and are properly construed as insignificant pre or port extra-solution activity (see, MPEP 2106.05(g)).  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results. 
Per Step 2B, the limitations “at least one processor in communication with at least one memory device… computer device… receiving, from a user computer device,… an image of the ticket” are merely data gathering steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, claim 19 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Independent claims 1 and 20 are device and system claims corresponding to method claim 19 and are of substantially same scope. 
Accordingly, claims 1 and 20 are rejected under the same rational as set forth for claim 19. 
At least due dependency, claims 2-18 are rejected under the same rational as set forth for claim 1 and for not including any limitation that is singularly or in combination resulting in the claims as a whole amounting to significantly more than the judicial exception and/or integration into a practical application. 

	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claim 1, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2014/0074735 A1, referred hereinafter as D1) in view of Klein et al. (US 2015/0149370 A1, referred hereinafter as D2). 

As per claim 1, D1 discloses,
A court document navigation (CDN) computer device comprising at least one processor in communication with at least one memory device, the at least one processor programmed to, (D1, title, abstract).  
receive, from a user computer device, ticket information about a ticket and an image of the ticket, (D1, title, abstract, figures 2-5 and accompanying text, shows/disclose providing user interface upload traffic ticket information and image (e.g. figure 2, step 102)).  
generate an attorney fee based on the ticket information, (D1, title, abstract, figures 2-5 and accompanying text, shows/disclose providing/generating fee/retainer agreement (e.g. figure 2, step 104) based on receiving the ticket information per step 102).  
receive an indication of a fee payment from the user for the attorney fee via the user computer device, (D1, title, abstract, figures 2-6 and accompanying text, shows/disclose receiving of fee from defendant (figure 2, 4-5)).   
generate an attorney client agreement based on the ticket information, transmit, to the user computer device, the attorney client agreement to the user; (D1, title, abstract, figures 2-6 and accompanying text, shows/disclose generating/providing retainer agreement (e.g. see figure 4).).   
transmit, to the user computer device, the attorney client agreement to the user; receive, from the user computer device, a user signature on the attorney client agreement, (D1, title, abstract, figures 2-6 and accompanying text, 0020, shows/disclose generating/providing retainer agreement with associated signatures for user to accept and ratify (e.g. see figure 4).).     
D1 fails to expressly disclose - generate a court entry filing for an attorney based on the ticket information; generate an initial contact request for the prosecutor based on the ticket information; submit, to the prosecutor, the initial contact request for the prosecutor; receive, from the prosecutor, a prosecutor response; and transmit, via the user computer device, the prosecutor response to the user.
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses general workflow of defense attorney of communicating with court clerks, prosecutors and/or defendants regarding cases in a paper-less manner which includes generate a court entry filing for an attorney based on the ticket information; generate an initial contact request for the prosecutor based on the ticket information; submit, to the prosecutor, the initial contact request for the prosecutor; receive, from the prosecutor, a prosecutor response; and transmit, via the user computer device, the prosecutor response to the user. 
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include generate a court entry filing for an attorney based on the ticket information; generate an initial contact request for the prosecutor based on the ticket information; submit, to the prosecutor, the initial contact request for the prosecutor; receive, from the prosecutor, a prosecutor response; and transmit, via the user computer device, the prosecutor response to the user.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of physical papers as disclosed by D2 (0008).

	
	
As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
retrieve, jurisdiction information based on the ticket information; and generate an attorney fee estimate based on the ticket information and the jurisdiction information, (D1, title, abstract, figures 2-6 and accompanying text, 0020, shows/disclose generating/providing retainer agreement with associated signatures for user to accept and ratify (e.g. see figure 4), where agreement/fee is generated or presented based on retrieved jurisdiction from the user).     
D1 fails to expressly disclose – retrieve, from a database, [information]. 
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses retrieve from a database [information] (e.g. see figure 6, and paragraphs 0051). 
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include retrieve, from a database, [information].  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of using physical papers as disclosed by D2 (0008).

As per claim 5, the rejection of claim 4 further incorporated, D1 discloses,
wherein the at least one processor is further programmed to generate the attorney fee estimate by: determine one or more attorney actions based on the ticket information and the jurisdiction information; calculate a price for each of the one or more attorney actions; and generate the attorney fee estimate to include the prices of the one or more attorney actions, (D1, title, abstract, figures 2-6 and accompanying text, 0020, shows/disclose generating/providing retainer agreement with associated signatures for user to accept and ratify (e.g. see figure 4), where agreement/fee is generated or presented based on retrieved jurisdiction and associated rules/actions governing the client/attorney (e.g. determined one or more attorney actions based on the ticket) relationship.  Additionally, the examiner takes official notice that creating quote and/or itemized quotes for a set of determined actions to be performed by an attorney in order to defend a client against a ticket or offense was notoriously well known before the effective filing date of the invention.  Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include determine one or more attorney actions based on the ticket information and the jurisdiction information; calculate a price for each of the one or more attorney actions; and generate the attorney fee estimate to include the prices of the one or more attorney actions.  This would have been obvious for the purpose charging and collecting funds of clients as notoriously well known to one of ordinary skill in the art before effective filing of the invention.). 
   
As per claim 6, the rejection of claim 5 further incorporated, D1 discloses,
wherein the at least one processor is further programmed to: transmit, to an attorney computer device, the attorney fee estimate to the attorney for approval, and receive, from the attorney computer device, approval of the attorney fee estimate   (D1, title, abstract, figures 2-6 and accompanying text, 0020, shows/disclose generating/providing retainer agreement to user and attorney for their signatures/approval, where the agreement includes the fee.). 

As per claim 7:
The rejection of claim 6 further incorporated. 
D1 discloses computing device; however, D1 fails to expressly disclose - receive, from the attorney, one or more changes to the attorney fee estimate from the attorney; and update the attorney fee estimate based on the one or more changes from the attorney.
However, the examiner takes official notice that updating retainer fees or amending contracts/document based on updated fees was notoriously well known before the effective filing date of the invention.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include receive, from the attorney, one or more changes to the attorney fee estimate from the attorney; and update the attorney fee estimate based on the one or more changes from the attorney.  This would have been obvious for the purpose charging and collecting funds of clients as notoriously well known to one of ordinary skill in the art before effective filing of the invention.

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the at least one processor is further programmed to transmit, via an attorney computer device, a notification to the attorney that the fee payment has been received, (D1, title, abstract, figures 2-6 and accompanying text, 0020, shows/discloses notification of payment (e.g. see figure 6).).

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
transmit, to an attorney computer device, the attorney client agreement to the attorney for approval; and receive, from the attorney computer device, an attorney signature from the attorney, (D1, title, abstract, figures 2-6 and accompanying text, 0020, shows/disclose generating/providing retainer agreement to user and attorney for their signatures/approval, where the agreement includes the fee.).

As pe claim 10:
The rejection of claim 9 further incorporated. 
D1 discloses attorney computer device; however, D1 fails to expressly disclose - receive, one or more changes to the attorney client agreement from the attorney; and update the attorney client agreement based on the one or more changes.
However, the examiner takes official notice that updating retainer fees or amending contracts/document based on updated fees was notoriously well known before the effective filing date of the invention.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include receive, one or more changes to the attorney client agreement from the attorney; and update the attorney client agreement based on the one or more changes.  This would have been obvious for the purpose charging and collecting funds of clients as notoriously well known to one of ordinary skill in the art before effective filing of the invention.

As per claim 11, the rejection of claim 1 further incorporated, D1 discloses,
retrieve, jurisdiction information based on the ticket information, (D1, title, abstract, figures 2-6 and accompanying text, 0020, shows/disclose generating/providing retainer agreement with associated signatures for user to accept and ratify (e.g. see figure 4), where agreement/fee is generated or presented based on retrieved jurisdiction from the user using the ticket information.).      
D1 fails to expressly disclose - retrieve, from a database, [information]… retrieve court information and prosecutor information based on the jurisdiction information; and generate the court entry filing for the attorney based on the court information and the prosecutor information.
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses retrieve from a database [information] (e.g. see figure 6, and paragraphs 0051-0053) including retrieve court information and prosecutor information based on the jurisdiction information; and generate the court entry filing for the attorney based on the court information and the prosecutor information (e.g. based entered information by attorney, the information/request to sent to retrieved/identified prosecutor/court clerk.).  Additionally, the examiner takes official notice that above limitation are merely routine, well known steps an attorney takes in the course of defending and/or representing their clients.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include retrieve, from a database, [information]… retrieve court information and prosecutor information based on the jurisdiction information; and generate the court entry filing for the attorney based on the court information and the prosecutor information.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of using physical papers as disclosed by D2 (0008) and/or for the purpose of adequately/correctly defending their clients as known to one of ordinary skill in the art.


As per claim 12:
The rejection of claim 11 further incorporated.
D1 fails to expressly disclose - transmit, to an attorney computer device, the court entry filing to the attorney for review; receive, from the attorney computer device, one or more changes to the court entry filing; and update the court entry filing based on the one or more changes.
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses/shows transmit, to an attorney computer device, the court entry filing to the attorney for review (e.g. see figure 6); receive, from the attorney computer device, one or more changes to the court entry filing; and update the court entry filing based on the one or more changes  Additionally, the examiner takes official notice that above limitation are merely routine, well known steps an attorney takes in the course of defending and/or representing their clients.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include transmit, to an attorney computer device, the court entry filing to the attorney for review; receive, from the attorney computer device, one or more changes to the court entry filing; and update the court entry filing based on the one or more changes.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of using physical papers as disclosed by D2 (0008) and/or for the purpose of adequately/correctly defending their clients as known to one of ordinary skill in the art.


As per claim 13:
The rejection of claim 11 further incorporated.
D1 fails to expressly disclose - wherein the at least one processor is further programmed to transmit, to a court computer device, the court entry filing to the court associated with the jurisdiction information.
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses/shows transmission of documents to court clerk and/or prosecutor associated with certain jurisdiction or selected court. Additionally, the examiner takes official notice that above limitation are merely routine, well known steps an attorney takes in the course of defending and/or representing their clients.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include transmit, to a court computer device, the court entry filing to the court associated with the jurisdiction information.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of using physical papers as disclosed by D2 (0008) and/or for the purpose of adequately/correctly defending their clients as known to one of ordinary skill in the art.

As per claim 14:
The rejection of claim 11 further incorporated. 
D1 fails to expressly disclose -wherein the at least one processor is further programmed to generate the initial contact request for the prosecutor based on the ticket information and the prosecutor information.
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses general workflow of defense attorney of communicating with court clerks, prosecutors and/or defendants regarding cases in a paper-less manner which includes generate the initial contact request for the prosecutor based on the ticket information and the prosecutor information (e.g. see figure 6).  Additionally, the examiner takes official notice that above limitation are merely routine, well known steps an attorney takes in the course of defending and/or representing their clients.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include generate a court entry filing for an attorney based on the ticket information; generate an initial contact request for the prosecutor based on the ticket information; submit, to the prosecutor, the initial contact request for the prosecutor; receive, from the prosecutor, a prosecutor response; and transmit, via the user computer device, the prosecutor response to the user.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of physical papers as disclosed by D2 (0008).

As per claim 15:
The rejection of claim 11 further incorporated. 
D1 fails to expressly discloses - transmit, via an attorney computer device, the initial contact request for the prosecutor to the attorney for review; receive, from the attorney computer device, one or more changes to the initial contact request for the prosecutor; and update the initial contact request for the prosecutor based on the one or more changes.
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses general workflow of defense attorney of communicating back and/or forth with court clerks, prosecutors and/or defendants regarding cases in a paper-less manner which includes transmit, via an attorney computer device, the initial contact request for the prosecutor to the attorney for review; receive, from the attorney computer device, one or more changes to the initial contact request for the prosecutor; and update the initial contact request for the prosecutor based on the one or more changes (e.g. see figure 6).  Additionally, the examiner takes official notice that above limitation are merely routine, well known steps an attorney takes in the course of defending and/or representing their clients.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include transmit, via an attorney computer device, the initial contact request for the prosecutor to the attorney for review; receive, from the attorney computer device, one or more changes to the initial contact request for the prosecutor; and update the initial contact request for the prosecutor based on the one or more changes.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of physical papers as disclosed by D2 (0008).

As per claim 16:
The rejection of claim 1 further incorporated. 
D1 fails to expressly disclose - further programmed to transmit, to a computer device associated with the processor[prosecutor], the initial contact request for the prosecutor.
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses general workflow of defense attorney of communicating with court clerks, prosecutors and/or defendants regarding cases in a paper-less manner which includes transmit, to a computer device associated with the processor[prosecutor], the initial contact request for the prosecutor (e.g. see figure 6).  Additionally, the examiner takes official notice that above limitation are merely routine, well known steps an attorney takes in the course of defending and/or representing their clients.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include transmit, to a computer device associated with the processor[prosecutor], the initial contact request for the prosecutor.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of physical papers as disclosed by D2 (0008).

As per claim 17:
The rejection of claim 1 further incorporated. 
D1 fails to expressly disclose -  further programmed to receive, from the prosecutor, the prosecutor response, wherein the prosecutor response includes at least one of a fine amount, court fees, and one or more required user actions.
D2 (0008, 0009-0011, 0035-0035, 0051-0053 figures 4-7B) discloses general workflow of defense attorney of communicating with court clerks, prosecutors and/or defendants regarding cases in a paper-less manner which includes receive, from the prosecutor, the prosecutor response, wherein the prosecutor response includes at least one of a fine amount, court fees, and one or more required user actions (e.g. see figure 7A).  Additionally, the examiner takes official notice that above limitation are merely routine, well known steps an attorney takes in the course of defending and/or representing their clients.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include receive, from the prosecutor, the prosecutor response, wherein the prosecutor response includes at least one of a fine amount, court fees, and one or more required user actions.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of physical papers as disclosed by D2 (0008).

As per claim 18:
The rejection of claim 17 further incorporated.
D1 fails to expressly disclose - wherein the ticket is associated with a jurisdiction, wherein the at least one processor is further programmed to: receive, from the user computer device, a payment for the fine amount; and routing the payment for the fine amount to the jurisdiction associated with the ticket.
D2 (0008, 0009-0011, 0035-0035, 0051-0059 figures 4-7B) discloses general workflow of defense attorney of communicating with court clerks, prosecutors and/or defendants regarding cases in a paper-less manner which includes wherein the ticket is associated with a jurisdiction, wherein the at least one processor is further programmed to: receive, from the user computer device, a payment for the fine amount; and routing the payment for the fine amount to the jurisdiction associated with the ticket (e.g. see figure 7A).  Additionally, the examiner takes official notice that above limitation are merely routine, well known steps an attorney takes in the course of defending and/or representing their clients.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include wherein the ticket is associated with a jurisdiction, wherein the at least one processor is further programmed to: receive, from the user computer device, a payment for the fine amount; and routing the payment for the fine amount to the jurisdiction associated with the ticket.  This would have been obvious for the purpose using paperless methods (e.g. electronically) to conduct or prosecute legal matters without the hassle of physical papers as disclosed by D2 (0008).

As per claims 19-20:
Claims 19-20 are method and system claims corresponding to device claims 1 and are of substantially same scope. 
Accordingly, claims 19-20 are rejected under the same rational as set forth claim 1. 

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2014/0074735 A1, referred hereinafter as D1) in view of Klein et al. (US 2015/0149370 A1, referred hereinafter as D2) in view of Hall et al. (US 20190026577 A1, referred hereinafter as D3).  

As per claim 2:
The rejection of claim 1 further incorporated. 
D2 (00035) discloses wherein the at least one processor is further programmed to detecting/correcting defects in information; however, D1/D2 fail to expressly disclose -: compare the ticket information to the image of the ticket to detect one or more differences; and present, via the user computer device, the one or more of the differences to the user.
D3 (figure 8, 0092, 0107-0108) discloses/shows display that allows user and/or system to compare the ticket information to the image of the ticket to detect one or more differences; which also presents, via the user computer device, the one or more of the differences to the user [if it exits] visually for user to determine and/or via indication of confidence score.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include compare the ticket information to the image of the ticket to detect one or more differences; and present, via the user computer device, the one or more of the differences to the user.  This would have been obvious for the purpose detecting and confirming correct values extracted from paper documents as disclosed by D3 (0107). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2014/0074735 A1, referred hereinafter as D1) in view of Klein et al. (US 2015/0149370 A1, referred hereinafter as D2) in view of Hall et al. (US 20190026577 A1, referred hereinafter as D3) in view of Kassim et al. (US 2015/0212997 A1, referred hereinafter as D4). 

As per claim 3:
The rejection of claim 2 further incorporated.
D2 (00035) discloses detecting/correcting defects in information; however, D1/D2 fail to expressly disclose - upon receiving confirmation from the user via the user computer device.
D3 (figure 8, 0092, 0107-0108) discloses/shows interface for user to confirm or reject content.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include upon receiving confirmation from the user via the user computer device.  This would have been obvious for the purpose detecting and confirming correct values extracted from paper documents as disclosed by D3 (0107). 
D2 (00035) discloses detecting/correcting defects in information; however, D1/D2 fail to expressly disclose determine a fix for the one or more differences based on the comparison; present, via the user computer device, the fix to the user for confirmation; and update the ticket information based on the fix.
D4 (0007, 0056, 0156) discloses/shows determine a fix for the one or more differences based on the comparison (e.g. suggested data are added to the fields); present, via the user computer device, the fix to the user for confirmation; and update the ticket information based on the fix.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, disclosed in D1, to include determine a fix for the one or more differences based on the comparison; present, via the user computer device, the fix to the user for confirmation; and update the ticket information based on the fix.  This would have been obvious for the purpose detecting error field values based inputted data in the field values correlated with other data and automatically correcting and/or suggesting fixes as disclosed by D4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144